Section 1460 of the Civil Practice Act provides that an arbitration award, to be entitled to enforcement under article 84 of the Civil Practice Act, must be subscribed by the arbitrators "within the time limited in the submission or contract, if any". In the present case it is undisputed that no steps initiating arbitration were taken until after expiration of the dates specified in the lease provision for the making of the arbitration award, and there is no claim that the parties agreed to extend the time for rendering the award or that the objection was waived. No valid award could be made in such circumstances, and petitioner therefore is not entitled to an order directing arbitration (cf. Johnson v. Crawford, 212 Pa. 502;Brotherhood of Railway  Steamship Clerks v. Norfolk SouthernRy. Co., 143 F.2d 1015; Sturges, Commercial Arbitrations and Awards, p. 523). We agree with the Appellate Division that section 1452 of the Civil Practice Act has no application where, as here, the contractual provisions for arbitration have expired by their own terms.
The order should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Order affirmed. *Page 168